Title: Pennsylvania Assembly: Reply to the Governor, 18 August 1756
From: Pennsylvania Assembly
To: 


On August 17 the Assembly received a message from the governor informing it of the capture by French and Indians, July 31, of Fort Granville, about 25 miles west of the Susquehanna on the Juniata River (near present-day Lewiston). The treasury was depleted, and Morris asked for new appropriations: for “timely and vigorous Measures” to protect the frontier inhabitants in their settlements, for barracks near Philadelphia where 1000 recruits of the Royal American Regiment could be housed and trained, and for payments to masters whose indentured servants had been enlisted. Franklin and others were appointed to draft a reply which was reported, approved, and delivered on the 18th.
 
May it please the Governor,
[August 18, 1756]
The House have repeatedly offered the Governor Bills for granting considerable Sums to the King’s Use, to which he has refused his Assent, being restrained by the Proprietaries, as he says, from passing any Bills in which their Estate is to be taxed towards its Defence. We know of no equitable Way of raising such large Sums as are now necessary, but by a general Tax on all Estates, real and personal. We have voted another Sum of Forty Thousand Pounds, to be raised in that Manner, and are preparing a new Bill to lay before the Governor for that Purpose. But as we are, and must be still, of Opinion, that the Proprietary Estates ought to be taxed in common with those of their Fellow Subjects in all the rest of the King’s Dominions, for their common Defence, we cannot omit a Clause of that Kind in our Bill, without Injustice to the King’s other Subjects, ourselves, our Constituents, and Posterity; and we believe, that an equal Number of Men, of any Sect, Nation, Name or Party among us, will never be chosen to represent the Province, who would be of a different Sentiment in this Particular.
In the mean time, we earnestly request the Governor would use his Influence with the Proprietaries Receiver General, to induce him to pay the remaining Sum of near Three Thousand Pounds, yet behind of their Contribution of Five Thousand Pounds, which by Law was to have been immediately advanced, but is still withheld from the Commissioners, to the Injury of the poor Soldiers, whose Pay is in Arrear for want of that Money, the Fifty-five Thousand Pounds we granted by the said Bill for the King’s Use being expended.
We are sensibly affected with the distressed State of our Frontier Inhabitants; though we apprehend they are in a much better Situation than those of the neighbouring Provinces, who are equally near the Enemy. And we hope they may be rendered still more secure, by a vigorous Exertion of the Force now on Foot for their Protection, and the Annoyance of the Enemy.
The other Matters recommended to us by the Governor, we will take into Consideration, and hope we may be able to do therein, whatever ought to be expected of us.
